DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the measuring unit and the localization unit are function blocks of the software”.  However, in claim 1, the measuring unit is defined to measure passively, via sensors.  Therefore, claim 3 seems to contradict claim 1.  Does the measuring unit utilize sensors or software for measuring data?  To further prosecution, the examiner has interpreted the claim such that the measuring unit utilizes both software and the sensors of claim 1 for determining position or field distribution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner et al. (2011/0117924).

	With respect to claim 1, Brunner et al. teaches an add-on module (i.e. supporting software found on 100) for integration in a device (100) to equip the device (100) with a localization functionality, comprising: a measuring unit (120) configured to measure passively (as a magnetometer and accelerometer measured data passively [0019]), via sensors (122 and 124), a local electromagnetic field distribution generated by a given surrounding infrastructure (i.e. using the sensors, the device 100, is capable of determining its position [0030]), without any data being exchanged with the infrastructure (as the magnetometer is used to determine a dead reckoning of the device with any information exchange with a building as the device enters the building); and a localization unit (150) configured to, automatically, send, to facilitate tracking of the add-on module (i.e. the software), at least one of the local electromagnetic field distribution measured (via sensors 120), and the instantaneous spatial position of the add-on module  

With respect to claim 2, Brunner et al. teaches the add-on module wherein the add-on module (i.e. software) is implemented in hardware (156) and includes a connection interface (i.e. the indirectly taught bus connection from 156 to 154, to 152), by which the add-on module (software) is physically connectable to the device (100) via a corresponding device-based interface (i.e. the interfaces existing between the internal components of 100).

With respect to claim 3, Brunner et al. teaches the add-on module (software) wherein the add-on module is implemented in software (158), wherein the measuring unit (120) and the localization unit (150) are function blocks of the software (seen in Fig. 4), and the wherein add-on module (i.e. software) is configured to send to the device (100) appropriate control instructions to measure the field distribution (via the sensors, as recited in claim 1 through the software application, see the above 112 2nd rejection) and to determine and send at least one of the instantaneous spatial position determined and the local electromagnetic field distribution measured (via the determined dead reckoning position as measured by the sensors and determined by the software in the module).

With respect to claim 4, Brunner et al. teaches the add-on module (software) wherein the the add-on module (software) is configured, to assist localization, automatically to cause the add-on module (software) of the device (100) to emit at least one ping signal into a surrounding area and to detect response signals (i.e. via a wireless transceiver to produce a wireless signal to a 

With respect to claim 5, Brunner et al. teaches the add-on module (software) wherein the add-on module (i.e. software) is configured additionally to at least one of analyze and transfer to the server (112), a signal from a satellite-based positioning system [0029] for determining the instantaneous spatial position (i.e. as the data from the SPS system is capable of being fused with the dead reckoning data for better results).

With respect to claim 7, Brunner et al. teaches in Fig. 7 a server (112), comprising: a communication module (502); a data storage medium (514) to store a specified map (i.e. information from previously stored data related to a position of a mobile device, for example a building [0036]), defining at least one of a spatially resolved reference field distribution (i.e. as determined access points and their positons are stored for future reference and improved position accuracy [0036]); and a processor (512), connected to the communication module (502) and the data storage medium (514), wherein the server (112) is configured to receive from each respective device (100) of a plurality of devices (i.e. future devices sensing information to build the databased for mapping and improving position accuracy if a device returns to that position [0036]), via the communication module (502), respective measurement data (i.e. dead reckoning 

With respect to claim 8, Brunner et al. teaches a method for localizing at least one device (100), equipped with an add-on module (i.e. software), comprising: mapping (via positioning the device using data for developing dead reckoning data [0014]) at least one of an electromagnetic reference field distribution (as sensed by 124, Fig. 3) and a field-emitting stationary infrastructure (like 302 or 304 of a building) in a monitoring region (Fig. 5), in which the at least one device (100) is meant to be localized, to create a map (i.e. a collection of positioning data relative to a structure, like a building, for the purpose of building a database for further use [0035-0036]); measuring a local field distribution via the at least one device (100) to be located upon the at least one device being in a monitoring region (as sensors 120 are part of the mobile device, as seen in Fig. 3); and automatically localizing the at least one device (100) by comparing the local field distribution measured with the map [0035-0036] via the at least one of 

With respect to claim 9, Brunner et al. teaches the method wherein, in order to produce the map of the reference field distribution (i.e. fused data related to the building of Fig. 5, [0035-0036]), a specified field propagation model (i.e. for example a channel model [0035] based on determined round trip times of signal for monitoring the propagation of a signal wave) is used to simulate the map (insofar as how the specifics the field propagation model is structural defined), and wherein the field propagation model is provided with positions (bases on the position of the device 100), device types (i.e. like PND, PDA, etc. [0015], all capable of being used in the mapping and positioning operation) and operating profiles (i.e. data information specific to the building containing 302 and 304 [0030]) of field-emitting components (302 and 304) of the field-emitting stationary infrastructure as input data (for aiding in the determination of the position of the devices with respect to the building [0035-0036]).

With respect to claims 10 and 20, Brunner et al. teaches the method wherein, for the reference field distribution and the local field distribution, a field strength is measured (via RSSI 155) in a frequency-resolved manner (insofar as what is recited as a positively performed step of the method) for each of a plurality of frequency ranges specified for different communication methods ([0021], which discloses using the RSSI for measuring signal strength of the respective signals being sent to the device for aiding in the determination of the position of the device relative to a structure).



With respect to claim 13, Brunner et al. teaches a memory (154, Fig. 3) storing a computer program (158), including commands which, upon execution of the computer program (158), cause the rejected method of claim 8 to be performed.

With respect to claim 14, Brunner et al. teaches a non-transitory computer-readable storage medium (154) storing a computer program (158), including commands which, upon execution of the computer program (158), cause the rejected method of claim 8 to be performed.

With respect to claim 15, Brunner et al. teaches an apparatus (150, Fig. 3) for integrating to a device (100) to equip the device (100) with a localization functionality, comprising: at least one processor (152) configured to passively measure, via at least one sensor (124), a local electromagnetic field distribution generated by a surrounding infrastructure (i.e. using the sensors, the device 100, is capable of determining its position [0030]), without any data being exchanged with the infrastructure (as the magnetometer is used to determine a dead reckoning of the device with any information exchange with a building as the device enters the building), and configured to facilitate tracking of the apparatus (Fig. 3), send at least one of the local 

With respect to claim 16, Brunner et al. teaches the apparatus (150, Fig. 3) further comprising a connection interface (i.e. the indirectly taught bus connection from 156 to 154, to 152), by which the apparatus (150) is physically connectable to the device (100) via a corresponding device-based interface (i.e. the interfaces existing between the internal components of 100).

With respect to claim 17, Brunner et al. teaches the apparatus (150, Fig. 3) wherein the at least one processor (152) is configured to send to the device appropriate control instructions to measure the field distribution (using the sensor 124 of the device) and to determine and send at least one of the instantaneous spatial position determined (i.e. determined dead reckoning data).

With respect to claim 18, Brunner et al. teaches the apparatus (150) is configured, to assist localization, automatically to cause the apparatus (150) to emit at least one ping signal into a surrounding area and to detect response signals (i.e. via a wireless transceiver to produce a wireless signal to a local access point [0032]), received by the apparatus (150) from components the local electromagnetic field-generating infrastructure (for example a building outputting sensible electromagnetic signal), and automatically send to the server  (112) at least one of the response signals (i.e. return signal), the times at which the response signals were detected [0032], and the result of the transit-time analysis (to increase the accuracy of the determination).


With respect to claim 21, Brunner et al. teaches the method wherein the time in the monitoring region is (capable of being) measured over at least one day (i.e. during the operation of the device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (2011/0117924) in view of Tyler et al. (2018/0025603).

 instantaneous spatial position determined, whether the add-on module is in an emission-sensitive zone, and upon and as long as this is true, to delay any sending of signals by at least one of the add-on module and the device equipped with the add-on module.
Tyler et al. teaches a similar module that is configured to ascertain from its own instantaneous spatial position determined (via a tracking computer 110), whether an add-on module (software found within the computer) is in an emission-sensitive zone (i.e. for example on a flight where transmitting signals is not allowed), and upon and as long as this is true, to delay any sending of signals by at least one of the add-on module (software) and the device (i.e. beacon used to determine location) equipped with the add-on module [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the module of Brunner et al. to include the software control logic of Tyler et al. such that based on its location, i.e. for example when on a plane, signal transmission is delayed until its determined safe because such a modification enables different modes of operation in environments in which constant transmission of data is not desirable (e.g., on aircraft), while enabling automatic location of the containers and/or assets during periods of time in which wireless data transmission is desirable [0004], thereby improving the versatility and operating safety of the module of Brunner et al..

Claims 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (2011/0117924) in view of Ibrahim et al. (CNN based Idoor Localization using RSS Time-Series).

With respect to claim 12, Brunner et al. teaches all that is claimed in the above rejection of claim 11 but remains silent regarding wherein a measured variation over time is provided as an input to a specified machine learning component.
Ibrahim et al. teaches a similar method that includes a measured time series data that is capable of varying over time (as seen in Section IV) is provided as an input to a specified machine learning component (CNN).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method to include the machine learning component for processing measured time series data as taught by Ibrahim et al. because such an approach improves the accuracy of position detection, Abstract. 

With respect to claim 22, Brunner et al. teaches all that is claimed in the above rejection of claim 11 but remains silent regarding the variation measured over time is provided as an input to a deep-learning based artificial neural network trained to optimize the reference field distribution by reducing noise in the variation over time, the noise being caused by time-varying sources that do not belong to the field-emitting stationary infrastructure.
Ibrahim et al. teaches a similar method that includes the variation measured over time (i.e. the time series data of RSS readings) aer provided as an input to a deep-learning based artificial neural network (CCN, Section IV) trained to optimize the reference field distribution by reducing noise in the variation over time (Section II, left column, para. 3), the noise being caused by time-varying sources that do not belong to the field-emitting stationary infrastructure (abstract).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
He et al. (2018/0283882) which discloses a system for solving navigation issues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853